Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 08/12/2020.
Claims 1 – 20 are currently pending and have been examined in this application.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by Applicant on August 12, 2020. Due to the excessively lengthy Information Disclosure Statement submitted by Applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is respectfully required to comply with this statement for any non-English language documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Claim Objections

Claims 1, 19 and 20 are objected to for the following informalities: Claim 1 recites, “determining, by the processor and based on a set of class authorization level (AU) values, a set of expected network (ENR) values,…” There is a grammatical error. A semi-colon is needed at the end of the limitation. Claims 19 and 20  have similar objections.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “a number of the seat protects” at line 17. There is insufficient antecedent basis for this limitation in the claim. Claims 19 and 20 are rejected based on the same rationale.
Claim 12 recites, “the denied boarding” at line 3. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining, by the processor and based on a set of class authorization level (AU) values, a set of expected network revenue (ENR) values, 
determining, by the processor and based on the set of ENR values, a set of revised class AU values; 
remapping, by the processor and based on a network value of the flight leg in a set of flight leg bookings, the set of flight leg bookings to form a set of remapped flight leg bookings, wherein the set of flight leg bookings are generated based on the set of revised class AU values; 
 The limitations under its broadest reasonable interpretation covers Certain Methods of Organizing Human Activities related to fundamental economic principles and sales activities, but for the recitation of generic computer components (e.g. a processor). For example, steps such as generating electronic tickets, determining expected network value and remapping flight leg booking classes are related to and economic principles (e.g. expected revenue).  The claims also encompass Mental Processes related to observation and evaluation of flight booking data. Accordingly, the claim recites an abstract idea. Claim 19 substantially recites the subject matter of Claim 1 and encompasses the same abstract idea.
The dependent claims encompass the same abstract concepts. Claim 2 is directed to the system, Claim 3 is directed to improving network performance, Claim 4 is directed to seat protects, Claim 5 is directed to non-parametric empirical distribution estimation, Claims 6-7 are directed to active and non-active classes, Claim 8 is directed to seat protects after booking, Claim 9 is directed to an active fare class, Claim 10 is directed updating the number of seat protects, Claim 11 is directed a tuning process, Claim 12 is directed to a change in the authorization parameter, Claim 13 is directed to class AU values, Claim 14 is directed to opening a plurality of seats for a flight, Claim 15 is directed to providing a booking to a mobile device, Claim 16 is directed to determining expected ENR values, claim 17 is directed to impact of denied booking, Claim 18 is directed improving the network performance and Claim 20 is directed to an electronic ticket voucher.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a processor, Claim 2 recites the additional elements of a processor interfacing with various systems and Claim 15 recites the additional elements of a mobile device. Claim 19 recites the additional elements of a processor and a non-transitory memory. These are generic computer components performing generic computer functionality.
For instance, the steps of generating an electronic ticket voucher is providing representation of an airline ticket using known data. The step of closing a plurality of seats is generic functionality. The steps of determining ENR values and determining a set of revised class AU values involves data analysis. The step of remapping  the set of flight leg bookings involves data manipulation through analyzing/comparing data. The step of iteratively updating the flight leg booking on the electronic ticket voucher is data gathering activity.  Claim 11 recites the additional element of a processor for storing flight leg bookings in a database, tuning the database, providing access to flight booking, designating a type of the flight leg booking as a key field, linking data tables, sorting the flight leg booking and obtaining the flight leg booking from database (e.g. data gathering). Examiner notes that database performance tuning is well-known commonly used for optimizing. Regarding Claim 15 , the steps of providing by the processor to a mobile device the flight leg booking and receiving a request for the flight leg booking are data gathering activities. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a processor for performing the generating, determining, remapping, revising, etc. Further steps represent analyzing, comparing and manipulating data (e.g. remapping, revising), which are considered generic functionality. As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2002/0161610) in view of Ratliff et al. (US 2006/0200370).
Claim 1:
Walker discloses:
generating, by a processor, an electronic ticket voucher having an authorization parameter and a flight leg booking based on the flight leg booking of a seat on a flight leg for a passenger; (see at least ¶0096, electronic ticket with verification code and flight #)
closing, by the processor, a plurality of seats for the flight leg booking in a fare class for the flight leg of an airline flight; (see at least ¶0037, reduce or eliminate allocated inventory when actual demand is greater than expected demand)
determining, by the processor and based on a set of class authorization level (AU) values, a set of expected network revenue (ENR) values, (see at least ¶0035, utilizing historical data to forecast an expected demand over time (e.g. AU values) for tickets in given fare class at a given price and initially allocates and prices inventory sufficient to satisfy demand; see also ¶0053-¶0056)
determining, by the processor and based on the set of ENR values, a set of revised class AU values; (see Figure 4 and ¶0051, reallocate and price flights) 
remapping, by the processor and based on a network value of the flight leg in a set of flight leg bookings, the set of flight leg bookings to form a set of remapped flight leg bookings, wherein the set of flight leg bookings are generated based on the set of revised class AU values; and (see at least ¶0037, changing fare class based on demand; see also Figure 12 and associated text; see also ¶0075, RMS may determine via demand analysis to allocate flights to a special fare class thus changing the pricing; see also Figure 4 and associated text)
iteratively updating, by the processor, the flight leg booking on the electronic ticket voucher based on the authorization parameter, the closing of the plurality of seats for the flight leg booking in the fare class, [a number of the seat protects], the remapped set of the flight leg bookings and the set of revised class AU values. (see at least ¶0037, changing fare class based on demand; see also Figure 12 and associated text; see also ¶0075, RMS may determine via demand analysis to allocate flights to a special fare class thus changing the pricing; see also Figure 4 and associated text)
While Walker discloses the above limitations, Walker does not explicitly disclose a number of seat protects; however, Ratliff does disclose:
iteratively updating, by the processor, the flight leg booking on the electronic ticket voucher based on the authorization parameter, the closing of the plurality of seats for the flight leg booking in the fare class, [a number of the seat protects], the remapped set of the flight leg bookings and the set of revised class AU values. (see at least ¶0070-¶0075, availability control for seats and probability of selling target itinerary (e.g. seat protects)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the revenue management system of Walker and the availability control functionality of Ratliff to assist with limiting sales at an unfavorable price.

Claim 2:
Walker and Ratliff disclose claim 1. Walker further discloses:
wherein the processor interfaces with a system, wherein the system comprises at least one of an airline scheduling system, a passenger booking and reservations system, a revenue management system, an inventory system, an upgrade analyzer, an optimizer, a cost engine or a no-show forecaster. (see at least Figure 1 and associated text; see also Figure 2 and associated text)

Claim 13:
 Walker and Ratliff disclose claim 1. Walker further discloses:
wherein the set of class AU values were generated by a forecasting system external to a network optimization system. (see at least ¶0035-¶0037, utilizing historical data to forecast an expected demand over time; see also ¶0047-¶0048; see also ¶0053-¶0056)

Claim 14:
Walker and Ratliff disclose claim 1. Walker further discloses:
further comprising: opening, by the processor, the plurality of seats for the flight leg booking in the fare class for the flight leg of the airline flight; and 
allocating, by the processor, first seat protects to the flight leg booking based on a probability of selling the flight leg booking. (see at least ¶0012, making available special fair listing; see also ¶0037, allocate additional inventory at a fare class)

Claim 19:
Walker discloses:
a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: (see at least Figure 2 and ¶0048, cpu and memory) 
generating, by the processor, an electronic ticket voucher having an authorization parameter and a flight leg booking based on the flight leg booking of a seat on a flight leg for a passenger; (see at least ¶0096, electronic ticket with verification code and flight #)
closing, by the processor, a plurality of seats for the flight leg booking in a fare class for the flight leg of an airline flight; (see at least ¶0037, reduce or eliminate allocated inventory when actual demand is greater than expected demand)
determining, by the processor and based on a set of class authorization level (AU) values, a set of expected network revenue (ENR) values, (see at least ¶0035, utilizing historical data to forecast an expected demand over time (e.g. AU values) for tickets in given fare class at a given price and initially allocates and prices inventory sufficient to satisfy demand; see also ¶0053-¶0056)
determining, by the processor and based on the set of ENR values, a set of revised class AU values; (see Figure 4 and ¶0051, reallocate and price flights) 
remapping, by the processor and based on a network value of the flight leg in a set of flight leg bookings, the set of flight leg bookings to form a set of remapped flight leg bookings, wherein the set of flight leg bookings are generated based on the set of revised class AU values; and (see at least ¶0037, changing fare class based on demand; see also Figure 12 and associated text; see also ¶0075, RMS may determine via demand analysis to allocate flights to a special fare class thus changing the pricing; see also Figure 4 and associated text)
iteratively updating, by the processor, the flight leg booking on the electronic ticket voucher based on the authorization parameter, the closing of the plurality of seats for the flight leg booking in the fare class,[ a number of the seat protects], the remapped set of the flight leg bookings and the set of revised class AU values. (see at least ¶0037, changing fare class based on demand; see also Figure 12 and associated text; see also ¶0075, RMS may determine via demand analysis to allocate flights to a special fare class thus changing the pricing; see also Figure 4 and associated text)
While Walker discloses the above limitations, Walker does not explicitly disclose a number of seat protects; however, Ratliff does disclose:
iteratively updating, by the processor, the flight leg booking on the electronic ticket voucher based on the authorization parameter, the closing of the plurality of seats for the flight leg booking in the fare class, [a number of the seat protects], the remapped set of the flight leg bookings and the set of revised class AU values. (see at least ¶0070-¶0075, availability control for seats and probability of selling target itinerary (e.g. seat protects)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the revenue management system of Walker and the availability control functionality of Ratliff to assist with limiting sales at an unfavorable price.

Claim 20:
Walker discloses:
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations comprising: (see at least Figure 2 and ¶0048, cpu and memory) 
generating, by the processor, an electronic ticket voucher having an authorization parameter and a flight leg booking based on the flight leg booking of a seat on a flight leg for a passenger; (see at least ¶0096, electronic ticket with verification code and flight #)
closing, by the processor, a plurality of seats for the flight leg booking in a fare class for the flight leg of an airline flight; (see at least ¶0037, reduce or eliminate allocated inventory when actual demand is greater than expected demand)
determining, by the processor and based on a set of class authorization level (AU) values, a set of expected network revenue (ENR) values, (see at least ¶0035, utilizing historical data to forecast an expected demand over time (e.g. AU values) for tickets in given fare class at a given price and initially allocates and prices inventory sufficient to satisfy demand; see also ¶0053-¶0056)
determining, by the processor and based on the set of ENR values, a set of revised class AU values; (see Figure 4 and ¶0051, reallocate and price flights)
remapping, by the processor and based on a network value of the flight leg in a set of flight leg bookings, the set of flight leg bookings to form a set of remapped flight leg bookings, wherein the set of flight leg bookings are generated based on the set of revised class AU values; and (see at least ¶0037, changing fare class based on demand; see also Figure 12 and associated text; see also ¶0075, RMS may determine via demand analysis to allocate flights to a special fare class thus changing the pricing; see also Figure 4 and associated text)
iteratively updating, by the processor, the flight leg booking on the electronic ticket voucher based on the authorization parameter, the closing of the plurality of seats for the flight leg booking in the fare class, a number of the seat protects, the remapped set of the flight leg bookings and the set of revised class AU values. (see at least ¶0037, changing fare class based on demand; see also Figure 12 and associated text; see also ¶0075, RMS may determine via demand analysis to allocate flights to a special fare class thus changing the pricing; see also Figure 4 and associated text)
While Walker discloses the above limitations, Walker does not explicitly disclose a number of seat protects; however, Ratliff does disclose:
iteratively updating, by the processor, the flight leg booking on the electronic ticket voucher based on the authorization parameter, the closing of the plurality of seats for the flight leg booking in the fare class, [a number of the seat protects], the remapped set of the flight leg bookings and the set of revised class AU values. (see at least ¶0070-¶0075, availability control for seats and probability of selling target itinerary (e.g. seat protects)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the revenue management system of Walker and the availability control functionality of Ratliff to assist with limiting sales at an unfavorable price.


Claims 8 and 9  are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2002/0156659) in view of in view of Ratliff et al. (US 2006/0200370) further in view of Belobaba, Peter, “Airline Revenue Management: Flight Leg and Network Optimization, 1.201 Transportation System Analysis: Demand & Economics," MIT ICAT, 2010, (Hereinafter "Belobaba").
Claim 8:
While Walker and Ratliff disclose claim 1, Ratliff further discloses seat protects (see at least ¶0070-¶0075, availability control for seats and probability of selling target itinerary), neither explicitly disclose the following limitation; however, Belobaba does disclose:
further comprising updating, responsive to a booking occurring in the fare class, a number of seat protects to fit to a bid-price curve for the fare class. (see at least pgs. 23-25, revising forecasts accounting for booked seats)
It would be obvious to one of ordinary skill in the art at the time of the invention to combine the demand and pricing functionality of Walker and the seat control of Ratliff with the seat protection model of Belobaba in order to revise forecasts and re-optimize booking limits at various times. 
Claim 9:
While Walker, Ratliff and Belobaba disclose claim 8, neither Walker nor Ratliff explicitly disclose the following limitation; however, Belobaba does disclose:
further comprising, responsive to the fare class being an active class, allocating the booking to a lowest priced seat protect in the fare class. (see at least pg. 18, lowest class books first)
It would be obvious to one of ordinary skill in the art at the time of the invention to combine the demand and pricing functionality of Walker and the seat control of Ratliff with the seat protection model of Belobaba in order to revise forecasts and re-optimize booking limits at various times. 
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2002/0161610) in view of Ratliff et al. (US 2006/0200370) further in view of Kenigsberg et al. (US 2003/0036928).
Claim 15:
While Walker and Ratliff disclose claim 1 and Walker further disclose further comprising: providing, by the processor to [a mobile device of a passenger], the flight leg booking of the seat on the flight leg from a plurality of seats; and receiving, by the processor and from [the mobile device of the passenger], a request for the flight leg booking of the seat on the flight leg. (see at least  ¶0096, passenger provided with electronic ticket; see also ¶0039, TA is presented with flight itineraries), neither Walker nor Ratliff explicitly disclose a mobile device; however, Kenigsberg does disclose:
further comprising: providing, by the processor to a mobile device of a passenger, the flight leg booking of the seat on the flight leg from a plurality of seats; and (see at least ¶0043, mobile device uses to obtain airline ticket)
receiving, by the processor and from the mobile device of the passenger, a request for the flight leg booking of the seat on the flight leg.  (see at least ¶0043, mobile device uses to obtain airline ticket)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the revenue management system of Walker and the seat control functionality of Ratliff with the flight purchasing system of Kenigsberg to assist customers in obtaining a ticket for an unavailable flight.


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2002/0161610) in view of Ratliff further in view of Goel (US 7418409).
Claim 17:
While Walker and Ratliff disclose claim 1, neither explicitly disclose the following limitations; however, Goel does disclose:
further comprising: determining, by the processor, an impact of a denied boarding on airline flights that are scheduled for departure during a time period; (see at least column 4, lines 7-18, event management options for flight delays)
iteratively updating, by the processor, the impact of the denied boarding during predetermined intervals; and(see at least column 16, lines 65067-column 17, lines 1-12, creating value options for customers conditioned upon revenue , costs, etc.; see also Figure 14 and associated text)
adjusting, by the processor and based on the updating of the impact of the denied boarding, the authorization parameter on the electronic ticket voucher to provide a different voucher amount for the passenger on the airline flights based on latest conditions during a latest time period. (see at least column 16, lines 65067-column 17, lines 1-12, creating value options for customers conditioned upon revenue , costs, etc.; see also Figure 14 and associated text)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the revenue management system of Walker and the seat control functionality of Ratliff with the customer value options of Goel in order to maximize customer satisfaction and company profitability when certain events occur (Abstract).

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Canis et al. (US 2016/0232532) discloses an opportunity cost may represent a probabilistic expected revenue for the next seat offered to sell for a given remaining inventory and amount of time until the service perishes.
Bareges et al. (US 2014/0136247) discloses an authorization level for each booking class of a travel segment which represents the maximum number of inventory items the system recommends to sell for a given booking class.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683